Title: To James Madison from George Joy, 24 February 1812
From: Joy, George
To: Madison, James


Dear sir,
London 24th. Feby 1812
I have now seen the letter from Mr. Percival which I mentioned to you in the Postscript to Dupl: of my Letter of the 22nd and the following is an Extract of it, written from memory to be sure, but in respect to the emphatical words literal, and in other respects substantially if not verbally correct. Viz:
“That the perseverance in the measure of the orders in Council is not grounded in extravagant or fancied Punctilio but is deemed by those who advise it of absolutely essential and indispensible necessity to the hopes of the security and independence of the Country.”
In the Star of Tuesday Evening the 18th. of Jany: there is Extract of the letter from Boston of the 19th. of Jany: that was sent to Mr. Percival in the Note to which the above and mere compliments are the answer. I rest very respectfully Dear sir, Your friend & Servant
Geo: Joy.
